Name: 2003/406/EC: European Parliament Decision of 8 April 2003 on closing the accounts of the sixth, seventh and eighth European Development Funds for the 2001 financial year
 Type: Decision
 Subject Matter: accounting;  budget;  cooperation policy
 Date Published: 2003-06-16

 Avis juridique important|32003B04062003/406/EC: European Parliament Decision of 8 April 2003 on closing the accounts of the sixth, seventh and eighth European Development Funds for the 2001 financial year Official Journal L 148 , 16/06/2003 P. 0013 - 0015 Official Journal 064 E , 12/03/2004 P. 0114 - 0115European Parliament Decisionof 8 April 2003on closing the accounts of the sixth, seventh and eighth European Development Funds for the 2001 financial year(2003/406/EC)THE EUROPEAN PARLIAMENT,having regard to the balance sheets and accounts of the sixth, seventh and eighth European Development Funds for the financial year 2001 (COM(2002) 211 - C5-0190/2002),having regard to the annual report of the Court of Auditors on the activities of the sixth, seventh and eighth European Development Funds for 2001 together with the replies of the institutions (C5-0539/2002)(1),having regard to the Court of Auditors' Statement of Assurance on the European Development Funds (C5-0539/2002),having regard to the Council's recommendations of 7 March 2003 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2001 (C5-0091/2003, C5-0092/2003, C5-0093/2003),having regard to Article 33 of the Internal Agreement of 20 December 1995 between the representatives of the Governments of the Member States, meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention(2),having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention(3),having regard to Rules 93 and 93 a, third indent, and Annex V of its Rules of Procedure,having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A5-0072/2003),1. Notes that the financial situation of the sixth, seventh and eighth European Development Funds as at 31 December 2001 was as follows:Table 2Cumulated utilisation of EDF resources as at 31 December 2001>TABLE>(Source: OJ C 295, 28.11.2002, p. 296).2. Instructs its President to forward this decision to the Council, the Commission, the Court of Justice, the Court of Auditors and the European Investment Bank, and to have it published in the Official Journal of the European Union (L series).The Secretary GeneralJulian PriestleyThe PresidentPat Cox(1) OJ C 295, 28.11.2002, p. 289.(2) OJ L 156, 29.5.1998, p. 108.(3) OJ L 191, 7.7.1998, p. 53.